ORDER

PER CURIAM.
David R. Fugate appeals the judgment entered upon a jury’s verdict convicting him of second-degree murder and armed criminal action. We find that the trial court did not plainly err in instructing the jury. We also find the trial court did not abuse its discretion in admitting autopsy photographs at trial. We affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).